DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/28/2020.
Claims 17-35 were cancelled.
Claims 1-16 were amended.
Claims 36-39 are newly added.
Claims 1-16, 36-39 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 14 and 15 are indefinite as it is unclear why the bound bank card needs verification while the to be verified bank card does not require verification. Appropriate correction is required. For examination purposes the to be bound bank card does not need verification and the to be verified bank card requires verification. 
13.	Claim 16 is further rejected as it depends from claim 14.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16, 36-39 are either directed to a product or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to Claim 39.  Claim 1 recites the limitations of:
A card binding method, implemented by a terminal, wherein the card binding method comprises: 

determining a to-be-verified bank card and at least one to-be-bound bank card from the  bank cards;
displaying a second screen, wherein the second screen  prompts a user to enter verification information of the to-be-verified bank card; and
sending the verification information to a server to request the server to deliver a card application and first personalization data corresponding to each of the at least one to-be-bound bank card to the terminal after verification succeeds to complete binding of the at least one to-be-bound bank card.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice including mitigating risk and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore, Claims 1 and 39 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a terminal and server (Claim 1) and a processor and non-transitory computer readable medium (claim 39).  The computer hardware is recited at a high-i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 39 are directed to an abstract idea without a practical application.  
Claims 1 and 39 recite further abstract elements of “displaying a first screen, wherein the first screen displays  bank cards associated with an account number which a digital wallet application (APP) is currently logged in to;” and displaying a second screen.  The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 39 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-16, 36-38 further define the abstract idea that is present in their respective independent claims 1 and 39 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-16, and 36-39 are directed to an abstract idea.  Thus, the claims 1-16, 36-39 are not patent-eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11-13, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB US 2013/0152185 A1) in view of Brown et al. (PG PUB US 2015/0348025 A1)

Regarding claims 1 and 39 

Singh teaches: 
A card binding method, implemented by a terminal, wherein the card binding method comprises: displaying a first screen, wherein the first screen displays  bank cards associated with an account number which a digital wallet application (APP) is currently logged in to; (See at least Singh [0030] and Fig. 8 The controller 36 is running a mobile wallet application, which provides a graphical user interface (GUI) on the display 60. In the mobile wallet, a first "soft" debit card is already provisioned, namely a debit credit card from ABC Bank. When the security token 32 and mobile device 34 commence NFC communications, the mobile wallet application determines that the security token 32 is a credit card that is not already provisioned with the mobile wallet, and provides a GUI prompt inquiring whether this new credit card is to be added to the mobile wallet.)  (fig. 8 and Shown Below)

    PNG
    media_image1.png
    472
    353
    media_image1.png
    Greyscale

.
determining a to-be-verified bank card and at least one to-be-bound bank card from the  bank cards;   (See at least Singh [0030] “The controller 36 is running a mobile wallet application, which provides a graphical user interface (GUI) on the display 60. In the mobile wallet, a first "soft" debit card is already provisioned, namely a debit credit card from ABC Bank. When the security token 32 and mobile device 34 commence NFC communications, the mobile wallet application determines that the security token 32 is a credit card that is not already provisioned with the mobile wallet, and provides a GUI prompt inquiring whether this new credit card is to be added to the mobile wallet.”)  (NOTE: Provisioning and card binding are seen as the same process) 
displaying a second screen, wherein the second screen  prompts a user to enter verification information of the to-be-verified bank card; and (See at least Singh [0012] “By way of example, the verification data may comprise a personal identification number (PIN), biometric data, etc. One example security token may comprise an Integrated Circuit Card (ICC). Other example security token embodiments may comprise a credit card, a debit card, etc.”)

sending the verification information to a server to request the server to deliver a card application and first personalization data corresponding to each of the at least one to-be-bound bank card to the terminal after verification succeeds to complete binding of the at least one to-be-bound bank card. (See at least Singh [0031] “For example, website addresses from which to download respective bank payment applications for the mobile wallet may be stored in a database on the mobile device 34, or on a separate server with which the mobile device communicates. In accordance with another example, the appropriate website address for downloading the mobile wallet payment application may be stored on the security token 32 and provided to the mobile device 34 via NFC communication. In still another example embodiment, such applications may be stored on a central server which the mobile device 34 looks to for downloading interface applications whenever a new card is to be added to the mobile wallet.”)

However Singh do not specifically teach “prompting a user to enter verification information.”
However Brown teaches at least at [0009] “The broker module may provide a list of payment cards to be displayed to a user at the primary user device. The user may select a payment card from the list and may be prompted to enter security information associated with the selected payment card at the primary user device.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh with the method for using a primary user device to provision credentials onto a secondary user device of Brown since the claimed invention is merely a combination of old 

Regarding claims 4
Singh teaches:
The card binding method of 1, further comprising displaying an installation progress of the card application  of each of the at least one to-be-bound bank card. (See at least Singh Fig. 5 and [0030] “From this information, the mobile wallet may determine not only that the credit card is not already provisioned with the mobile wallet, but it may also determine a location (e.g., website, etc.) from which to download a mobile wallet interface application for the given credit card, as shown in FIG. 5.”)
Regarding claim 5 
Singh teaches:
The card binding method of claim 1, wherein the to-be-verified bank card is one or more of the at least one to-be-bound bank card. (See at least Singh [0030] “In determines that the security token 32 is a credit card that is not already provisioned with the mobile wallet,”) 

Regarding claim 6 
The card binding method of claim 1, wherein before displaying the bank cards, the card  binding method further comprises determining the  bank cards. (See at least Singh [0030] “The controller 36 is running a mobile wallet application, which provides a graphical user interface (GUI) on the display 60. In the mobile wallet, a first "soft" debit card is already provisioned, namely a debit credit card from ABC Bank.”)

Regarding claim 11
Singh teaches:
The card binding method of claim 6, further comprising determining that the bank cards are supported by the digital wallet APP. (See at least Singh [0031] For example, website addresses from which to download respective bank payment applications for the mobile wallet may be stored in a database on the mobile device 34, or on a separate server with which the mobile device communicates. In accordance with another example, the appropriate website address for downloading the mobile wallet payment application may be stored on the security token 32 and provided to the mobile device 34 via NFC communication. In still another example embodiment, such applications may be stored on a central server which the mobile device 34 looks to for downloading interface applications whenever a new card is to be added to the mobile wallet.”) (Note: in order to be able to find the website to download the payment application the payment app must be supported by the app)

Regarding claim 12
The card binding method  of claim 1, further comprising sending an identifier of the at least one to-be-bound bank card to a digital wallet server such that the digital wallet server requests, , a bank server to deliver the card application and the first personalization data  to the terminal based on the identifier of the at least one to-be-bound bank card. (See at least Singh [0021] “This may be done by accessing the authentication server 31 through a Web browser, for example, which in turn may cause a TSM to provision the mobile device 34 for the given type of transaction (e.g., payment, physical access, etc.). The TSM may be associated with the same financial institution, etc., as the authentication server 31, or it may associated with a different entity (e.g., a mobile device manufacturer or provider, a network carrier, etc.).”)

Regarding claim 13

The card binding method  of  claim 1, further comprising: sending a first request to a digital wallet server  such that the digital wallet server requests a first bank server to deliver the card application and second personalization data corresponding to the to-be-verified bank card to the terminal after verification succeeds, wherein the first request comprises the verification information, wherein the first bank server corresponds to the to- be-verified bank card, and wherein the second personalization data  comprises a mutual trust credential; and (See at least Singh [0021] and [0031]: [0021]This may be done by accessing the authentication server 31 through a Web browser, for example, which in turn may cause a TSM to provision the mobile device 34 for the given type of transaction (e.g., payment, physical access, etc.). The TSM may be associated with the same financial institution, etc., as the authentication server 31, or it may associated with a different entity (e.g., a mobile device manufacturer or provider, a network carrier, etc.). and [0031] For example, website addresses from which to download respective bank payment applications for the mobile wallet may be stored in a database on the mobile device 34, or on a separate server with which the mobile device communicates. In accordance with another example, the appropriate website address for downloading the mobile wallet payment application may be stored on the security token 32 and provided to the mobile device 34 via NFC communication. In still another example embodiment, such applications may be stored on a central server which the mobile device 34 looks to for downloading interface applications whenever a new card is to be added to the mobile wallet.)
sending a second request to the digital wallet server after the card application and the first personalization data  are received  such that the digital wallet server requests a second bank server and the first bank server to deliver the card application and the first personalization data to the terminal after verification  succeeds, wherein the second request  comprises the mutual trust credential, and wherein the second bank server comprises a bank server corresponding to any of the at least one to-be-bound bank card.  (See at least Singh [0034] “Moreover, with data sets B and C the authentication server 31 may cryptographically ensure that the user physically possessed the secure element 38 (i.e., the mobile device 34) and the security token 32 at the time the security token 32 was scanned, as no other secure element would be able to produce the same output without having access to the given security token. This may be done with a relatively high degree of confidence that the authorized user possessed the physical security token 32, and optionally that the user associated with mobile device 34 is the same user that is associated with the security token 32.”

However Singh does not specifically teach “and wherein the second personalization data  comprises a mutual trust credential” 

However Brown teaches at least at [0029] “In response to receiving the notification from broker module 114, payment network subsystem 118 may communicate directly with TSM module 116 to carry out credential provisioning operations on the user device. TSM 116 may serve to provide GlobalPlatform or other secure transactions based services so that TSM 116 can set up a secure channel between service provider subsystem 112 and a secure element within the user device. Commerce credential, payment card information, and/or other sensitive account data may then be conveyed from the trusted service manager 116 to the secure element in the device via the secure channel. In general, TSM 116 may use public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is protected.” 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh with the method for using a primary user device to provision credentials onto a secondary user device of Brown since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the system may include a service provider subsystem that is configured to receive information associated with the secondary user device from the primary user device and to send a digital wallet pass corresponding to a payment card that is to be provisioned onto the secondary user device through the primary user device.” (Brown [0007] Therefore, Claim 13 is obvious over the disclosure of Singh in view of Brown.  



Regarding claim 36

Singh teaches:
 “The card binding method of claim 1, further comprising determining the to-be- verified bank card and the at least one to-be-bound bank card from the bank cards according to a preset rule, wherein the preset rule comprises determining that a bank card whose quantity of historical usage times is greater than a preset threshold is the to-be-verified bank card.” (See at least Singh [0032] The installed mobile wallet interface application for the XYZ credit card may then initiate an EMV payment verification transaction with the authentication server 31 to download a secure payment applet for the secure element 38 (see FIG. 6). For example, the EMV transaction may be for a nominal or designated amount (e.g., 1 cent), for example, although in some embodiments a transaction amount is not required. That is, the transaction may be designated as a special provisioning request (either by a designated transaction amount or otherwise) that will be recognized by the authentication server 31.”) (NOTE: the EMV payment represents a historical for a threshold as at least one payment must be made for verification.)

Regarding claim 37
Singh teaches:
The card binding method of claim 1, further comprising determining the to-be- verified bank card and the at least one to-be-bound bank card from the bank cards according to (See at least Singh [0030] “The controller 36 is running a mobile wallet application, which provides a graphical user interface (GUI) on the display 60. In the mobile wallet, a first "soft" debit card is already provisioned, namely a debit credit card from ABC Bank. When the security token 32 and mobile device 34 commence NFC communications, the mobile wallet application determines that the security token 32 is a credit card that is not already provisioned with the mobile wallet, and provides a GUI prompt inquiring whether this new credit card is to be added to the mobile wallet.”) (NOTE: The lack of security token in interpreted as the card being both a to be verified card and a to be bound card) 

Regarding claim 38

Singh teaches:
The card binding method of claim 1, wherein the to-be-verified card and the to-be- bound bank card are the same card. (See at least Singh [0030] The controller 36 is running a mobile wallet application, which provides a graphical user interface (GUI) on the display 60. In the mobile wallet, a first "soft" debit card is already provisioned, namely a debit credit card from ABC Bank. When the security token 32 and mobile device 34 commence NFC communications, the mobile wallet application determines that the security token 32 is a credit card that is not already provisioned with the mobile wallet, and provides a GUI prompt inquiring whether this new credit card is to be added to the mobile wallet.”) (NOTE: The lack of security token in interpreted as the card being both a to be verified card and a to be bound card)


Claims 2-3, 7-10, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB US 2013/0152185 A1) in view of Kurani (PAT US 10,997,592 B1) and Brown et al. (PG PUB US 2015/0348025 A1)

Regarding claim 2 

Singh does not specifically teach “The card binding method of claim 1, wherein before displaying the first screen, the card binding method further comprises receiving a trigger operation from the user using the digital wallet APP, wherein the trigger operation comprises a login operation  from the user on a login screen of the digital wallet APP, or an operation to add a to-be-bound bank card  that is entered through a preset entry after the user successfully logs in to the digital wallet APP.” 
However Kurani teaches at least at (Col 12 lines 52-64) “For example, in FIG. 3B, the credentials are entered in fields 303 and 305, respectively, of a login screen to the online banking website. In one embodiment, the credentials may match keyboard-entered credentials that are used to access the source account via online banking. In other embodiments, the credentials may match other types of authentication credentials that are used to access online banking (e.g., facial recognition on a captured image or video of the user on a camera of the mobile device, voice or speech recognition captured by an input device of the mobile device, fingerprint authentication, etc.). After providing online banking login credentials as shown in FIG. 3B,”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Brown with the Mobile wallet account balance system of Kurani since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the mobile wallet may auto-provision the existing accounts of the user to the mobile wallet, without the user having to manually enter the 16-digit credit card account number or other account information (e.g., in the case of other types of financial accounts.” (Kurani (Col 13 lines 38-42). Therefore, Claim 2 is obvious over the disclosure of Singh in view of Kurani and Brown.  

Regarding claim 3

Singh does not specifically teach “The card binding method  of claim 1,  further comprising determining the to-be-verified bank card and the at least one to-be-bound bank card from the bank cards based on a selection operation of the user.”
However Kurani teaches at least at (Col 16 lines 34-38)  When the screen display is generated showing the list of accounts held by the user, the list may then include the new credit card account, which may be selected by the user for provisioning to the mobile wallet.  (note: the new card is yet to be bound and yet to be verified.) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Brown with the Mobile wallet account balance system of Kurani since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the mobile wallet may auto-provision the existing accounts of the user to the mobile wallet, without the user having to manually enter the 16-digit credit card account number or other account information (e.g., in the case of other types of financial accounts.” (Kurani (Col 13 lines 38-42). Therefore, Claim 3 is obvious over the disclosure of Singh in view of Kurani and Brown.  


Regarding claim 7
Singh does not specifically teach “The card binding method  of claim 6,  further comprising:  obtaining a first historical card binding record associated with the account number, wherein the first historical card binding record comprises identifiers of all of a 

However Kurani teaches:

The card binding method  of claim 6,  further comprising: obtaining a first historical card binding record associated with the account number, wherein the first historical card binding record comprises identifiers of all of a plurality of card applications associated with the account number;  (See at least Kurani (Col 14 line 63-Col 15 line 1) As will be appreciated, the arrangement of FIG. 3 facilitates keeping a list of source accounts that is up to date and accurate to the user. For example, each time a transaction is to be performed, the mobile wallet computer system 120 may access a list of accounts held by the user at the mobile wallet bank.”)

correspond to identifiers of the card applications absent from a second historical card binding record and  included in the first historical card binding record when the second historical card binding record associated with the account number is obtained, wherein the second historical card binding record comprises an identifier of an additional card application that is bound when the terminal is logged in to with the account number; and (See at least Kurani (Col 15 lines 16-19) “When the list of available source accounts is presented to the user, the user may select a new source account for the transaction. For example, if the credit card account was the user's default payment method, the user may select a new default payment method (e.g., an existing demand deposit account).”)
determining that the bank cards correspond to identifiers of card applications in the first historical card binding record  when the second historical card binding record is not obtained, (See at least Kurani (Col 15 lines 2-12)  “For example, a user may have reported a physical credit card associated with a credit card account as having been lost or stolen. Prior to presenting a list of available source accounts to the user in the context of a particular transaction, the mobile wallet computer system 120 may determine that a previously-provisioned source account is no longer available as a source of funds. Hence, when the mobile wallet computer system 120 generates a screen display to present to the user via a mobile device showing the list of accounts held by the user at the financial institution,”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications 

Regarding claim 8 
Singh does not specifically teach: The card binding method of claim 7,  further comprising obtaining the first historical card binding record from the server.

However Kurani teaches at least (Col 14 line63-col 15 line 1)  “the arrangement of FIG. 3 facilitates keeping a list of source accounts that is up to date and accurate to the user. For example, each time a transaction is to be performed, the mobile wallet computer system 120 may access a list of accounts held by the user at the mobile wallet bank.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Brown with the Mobile wallet account balance system of Kurani since the 


Regarding claim 9 

Singh does not specifically teach “The card binding method of claim 7,  further comprising searching a locally stored list to obtain the second historical card binding record, wherein the list stores the identifier of the additional card application that is bound when the terminal is logged in to with the account number; or obtaining the second historical card binding record from the server.”
However Brown teaches at least at [0066] At step 302, the user is provided with the opportunity to select a card at the primary user device to activate (or “personalize”) a payment card. For example, the user may select one of the previously provisioned cards (e.g., cards that are already provisioned on the primary user device 10 or cards that have previously been associated with that user's account at the service provider subsystem) and optionally enter a card security code, answers to one or more challenging questions, the expiration date for the selected card, the billing address for the selected card, and/or provide other verification information.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Kurani with the method for using a primary user device to provision credentials onto a secondary user device of Brown since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the system may include a service provider subsystem that is configured to receive information associated with the secondary user device from the primary user device and to send a digital wallet pass corresponding to a payment card that is to be provisioned onto the secondary user device through the primary user device.” (Brown [0007] Therefore, Claim 9 is obvious over the disclosure of Singh in view of Kurani and Brown.  

Regarding claim 10
Singh does not specifically teach “The card binding method of claim 6, further comprising: receiving a third historical card binding record from the server, wherein the third historical card binding record comprises an identifier of an additional card application is associated with the account number and not locally bound to the 

However Kurani teaches: 
The card binding method of claim 6, further comprising: receiving a third historical card binding record from the server, wherein the third historical card binding record comprises an identifier of an additional card application is associated with the account number and  not locally bound to the terminal; and  (See at least Kurani (Col 15 lines 30-34) When the mobile wallet computer system 120 accesses the list of accounts held by the user, the mobile wallet computer system 120 may identify the new credit card account as being an account that has not yet been provisioned to the mobile wallet.”)
determining that the bank cards correspond to identifiers of a plurality of card applications in the third historical card binding record. (See at least Kurani (Col 15 lines 20-26)  Additionally, the arrangement may also permit new accounts to be activated and added to the mobile wallet, e.g., a new card account, a new savings account, a new line of credit, and so on. In the case of a new card account, the new card account may, for example, be a new credit card account, a new demand deposit account with a debit card, or an existing demand deposit account with a new debit card.”)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications 

Regarding claim 14 
Singh does not specifically teach “sending a request to a digital wallet server such that the digital wallet server separately requests a first bank server to deliver the card application and second personalization data corresponding to the to-be-verified bank card to the terminal and requests a second bank server to deliver the card application and the first personalization data to the terminal after verification  succeeds, wherein the request comprises the verification information of the to-be-verified bank card, wherein the first bank server  corresponds to the to-be-verified bank card, and wherein the second bank server  corresponds to any of the at least one to-be-bound bank card.”
However Kurani teaches: “the digital wallet server separately requests …  requests a second bank server to deliver the card application and the first personalization data to 
See at least Kurani at least at (COL 5 lines 10-21) In order to make the mobile wallet circuit 116, the mobile wallet bank computer system 120 may provide a software application and make the software application available to be placed on the mobile device 110. For example, the mobile wallet bank computer system 120 may make the software application available to be downloaded (e.g., via the online banking website of the mobile wallet bank, via an app store, or in another manner). Responsive to a user selection of an appropriate link, the mobile wallet application may be transmitted to the mobile device and may cause itself to be installed on the mobile device 110.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Brown with the Mobile wallet account balance system of Kurani since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the mobile wallet may auto-provision the existing accounts of the user to the mobile wallet, without the user having to manually enter the 16-digit credit card account number or other account information (e.g., in the case of other types of financial accounts.” (Kurani (Col 13 lines 38-42). 

(NOTE” it is unclear why verification needs to succeed for the to be bound bank card and not the To be verified bank card.  For Examination purposes the verification is in relation to the to be verified bank card. (See 112(b) rejection above) 
However Kurani does not specifically teach “digital wallet server separately requests a first bank server to deliver the card application and second personalization data corresponding to the to-be-verified bank card to the terminal … after verification  succeeds, wherein the request comprises the verification information of the to-be-verified bank card, wherein the first bank server  corresponds to the to-be-verified bank card, and wherein the second bank server  corresponds to any of the at least one to-be-bound bank card.

However Brown teaches at least at [0029] and [0080]: [0029] In response to receiving the notification from broker module 114, payment network subsystem 118 may communicate directly with TSM module 116 to carry out credential provisioning operations on the user device. TSM 116 may serve to provide GlobalPlatform or other secure transactions based services so that TSM 116 can set up a secure channel between service provider subsystem 112 and a secure element within the user device. Commerce credential, payment card information, and/or other sensitive account data may then be conveyed from the trusted service manager 116 to the secure element in the device via the secure channel. In general, TSM 116 may use public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is protected.” And [0080] “In the event of a successful card verification attempt, broker module 114 may load a digital wallet pass corresponding to the selected payment card onto applications processor 200 using the primary user device 10 as a proxy (step 426). The pass may include information such as the name of the financial institution associated with that payment card (e.g., Visa, MasterCard, etc.), a device primary account number identifier (or D-PAN ID) that is associated with that payment card, metadata for displaying useful information such as a payment network logo to the user so that user can readily recognize this card on the passbook application, information reflective of the current state of the card (e.g., information indicative of whether the pass has been personalized), the ID of an associated payment applet on the secure element 104 (sometimes referred to herein as application ID, applet ID, or simply AID) so that secure element 104 knows which payment applet to personalize for that payment card, and other suitable information. The applet ID may refer to a particular slot on the secure element 104 at which a corresponding payment applet 206 may be installed. At this point, the pass may have yet to be personalized (i.e., additional commerce credentials still need to be loaded into the secure element). As a result, the pass may be visible to the user at the secondary user device but may be unavailable to the user for performing financial transactions at a merchant terminal.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Kurani with the method for using a primary user device to provision credentials onto a secondary user device of Brown since the claimed invention is merely a 

Regarding claim 16
Singh does not specifically teach “The card binding method  of claim 14, wherein the verification information  is encrypted.”
However Brown teaches at least at [0029] “In response to receiving the notification from broker module 114, payment network subsystem 118 may communicate directly with TSM module 116 to carry out credential provisioning operations on the user device. TSM 116 may serve to provide GlobalPlatform or other secure transactions based services so that TSM 116 can set up a secure channel between service provider subsystem 112 and a secure element within the user device. Commerce credential, payment card information, and/or other sensitive account data may then be conveyed from the trusted service manager 116 to the secure element in the device via the secure channel. In general, TSM 116 may use public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is protected.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Kurani with the method for using a primary user device to provision credentials onto a secondary user device of Brown since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the system may include a service provider subsystem that is configured to receive information associated with the secondary user device from the primary user device and to send a digital wallet pass corresponding to a payment card that is to be provisioned onto the secondary user device through the primary user device.” (Brown [0007] Therefore, Claim 16 is obvious over the disclosure of Singh in view of Kurani and Brown.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB US 2013/0152185 A1) in view of Kurani (PAT US 10,997,592 B1) and Brown et al. (PG PUB US 2015/0348025 A1) and further in view of Ronda et al. (PG PUB US 2014/0020073 A1)

Regarding claim 15

Singh does not specifically teach “The card binding method of  claim 1,  further comprising sending a request to a digital wallet server such that the digital wallet server separately requests, by using a third-party trusted server, a first bank server and a second bank server to deliver the card application and the first personalization data to the terminal after verification  succeeds, wherein the first bank server corresponds to the to-be-verified bank card, and wherein the second bank server  corresponds to any of the at least one to-be-bound bank card.”
However Kurani teaches: “the digital wallet server separately requests …  requests a second bank server to deliver the card application and the first personalization data to the terminal” … “wherein the second bank server  corresponds to any of the at least one to-be-bound bank card.”  
See at least Kurani at least at (COL 5 lines 10-21) In order to make the mobile wallet circuit 116, the mobile wallet bank computer system 120 may provide a software application and make the software application available to be placed on the mobile device 110. For example, the mobile wallet bank computer system 120 may make the software application available to be downloaded (e.g., via the online banking website of the mobile wallet bank, via an app store, or in another manner). Responsive to a user selection of an appropriate link, the mobile wallet application may be transmitted to the mobile device and may cause itself to be installed on the mobile device 110.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh and Brown with the Mobile wallet account balance system of Kurani since the 

(NOTE” it is unclear why verification needs to succeed for the to be bound bank card and not the to be verified bank card.  For Examination purposes the verification is in relation to the to be verified bank card. (See 112(b) rejection above) 

However Kurani does not teach a “the digital wallet server separately requests, by using a third-party trusted server a first bank server and … deliver the card application and the first personalization data to the terminal after verification  succeeds, wherein the first bank server corresponds to the to-be-verified bank card,


However Ronda teaches at least at [0153] The client agent 14 authenticates to the financial card issuer 16 with their username/password authentication factor, provides their credit card number and answers to challenge questions to the issuer. Accordingly, the client device can be bound to the financial institution's account as a derived credential, with the primary credential being the credit card. In addition to the NFC-enabled client device 16 becoming bound using the authentication server 22, the issuer can also request the appropriate TSM (trusted services manager) to load the presented financial card into the NFC-enabled client device 26. TSM is a service used to provision secure credentials onto mobile devices (e.g., load the "virtual" card as a mobile wallet credential). In some cases, a TSM is a third party trusted by both the credit card issuer and the device manufacturer or network provider. Once the virtual credit card is loaded into the mobile wallet (e.g., Google Wallet or ISIS Wallet), it can be used with a suitable client device. For example, if the client device supports NFC, the device may be placed in a card emulation mode, and an RF-enabled POS (e.g., PayWave.TM. or PayPass.TM.) can communicate with the phone in a similar manner to a chip-enabled credit card. Accordingly, the NFC-enabled client device can be bound as a derived credential at the same time as the "virtual" card is loaded onto the device. In some cases, a credit card issuer may use alternative or additional techniques, such as SMS verification, to authorize the loading of the credential via the TSM.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Transaction provisioning for mobile wireless communications devices of Singh, Kurani and Brown with the method for using derived credentials to authenticate a device across multiple platforms of Ronda since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GREGORY M JAMES/                                                                                                                                                                                                        /Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693